Judgment, Supreme Court, New York County (Bruce Allen, J.), rendered August 4, 2005, convicting defendant, after a jury trial, of eight counts of robbery in the first degree, and sentencing him, as a second violent felony offender, to an aggregate term of 40 years, unanimously modified, as a matter of discretion in the interest of justice, to the extent of reducing the sentence for the conviction under the fifth count of the indictment from 20 years to 15 years, resulting in a new aggregate term of 35 years, and otherwise affirmed.
Defendant did not preserve his legal sufficiency claims and we decline to review them in the interest of justice. Were we to review these claims, we would find that the evidence was legally sufficient. We also find that the verdict was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490, 495 [1987]). Any discrepancies in the witnesses’ descriptions of the robber, and between those descriptions and defendant’s actual appearance, were not so significant as to cast doubt on the reliability of the identifications. Moreover, in addition to identification testimony, defendant was linked to the property taken in one of the robberies, and the evidence strongly demonstrated that the same person committed all the robberies at issue.
We find the sentence excessive to the extent indicated.
We have considered and rejected defendant’s pro se suppression and ineffective assistance of counsel claims. With respect to the latter claim, we note it is not reviewable on this record (People v Love, 57 NY2d 998 [1982]). Defendant’s remaining pro se contentions are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would find them without merit. Concur—Marlow, J.P., Nardelli, Williams and McGuire, JJ.